id office uilc cca_2010120309085037 ---------- number release date from ------------------- sent friday december am to ------------------- cc ----------- subject re question on tefra ----------------and mitigation issue now being raised fsa's are not binding precedent and merely represent the opinion of the attorneys who wrote it at the time the fsa was issued fsa's are not reviewed or approved by chief_counsel executives as are revenue rulings sometimes fsa's issued at different times by different attorneys on different facts will appear not to be consistent so you should not feel bound by the prior fsa if your independent analysis reaches a different result we would be happy to review your ultimate analysis mitigation applies to both tefra and non-tefra adjustments but whether it applies in your particular case depends on your specific facts as applied to the law partnerships generally have no authority to bind their partners to settlements thus the form_2259 would likely have to be signed by the affected partners -----------------------is familiar with both the mitigation provisions and tefra partnerships so you may wish to use him as a resource in developing your analysis
